This appeal is prosecuted from a conviction had in the county court of Comanche county, on an information which charged that George Morgan, the plaintiff in error, did have in his possession intoxicating liquors with intent to sell the same. *Page 731 
On the 16th day of March, 1914, he was sentenced in accordance with the verdict of the jury to be confined in the county jail for thirty days and to pay a fine of fifty dollars.
From a careful examination of the record we find that the charge of the court fairly presents the law of the case, and the evidence is sufficient to support the verdict. No error being apparent, the judgment of the court below is affirmed.